                             Case 1:20-cr-01867-MV Document 43 Filed 04/07/21 Page 1 of 2
                                             UNITED STATES DISTRICT COURT, DISTRICT OF NEW MEXICO
                                                      SENTENCING MINUTE SHEET
     CR No.       20-1867-MV                                  USA vs.     Gutierrez
        Date:     April 7, 2021                          Name of Deft:    Joshua Gutierrez
                      Before the Honorable       Martha Vázquez

        Time In/Out:         9:35 a.m. / 11:55 a.m.                            Total Time in Court (for JS10):     2 hours, 20 minutes

                 Clerk:      Linda Romero                                                   Court Reporter:        Carmela McAlister
                AUSA:        Allison Jaros                                            Defendant’s Counsel:         Sylvia Baiz
      Sentencing in:         Santa Fe, New Mexico                                                Interpreter:
Probation Officer:           Shane Lovato                                                            Sworn?              Yes                      No
      Convicted on:            X    Plea                  Verdict                                        As to:     X    Information              Indictment

                  If Plea:     X    Accepted              Not Accepted     Adjudged/Found Guilty on Counts:

     If Plea Agreement:        X    Accepted              Not Accepted               No Plea Agreement             Comments:

 Date of Plea/Verdict:       10/15/2020                                                                  PSR:            Not Disputed      X      Disputed

        PSR:          X      Court Adopts PSR Findings                                     Evidentiary Hearing:     X    Not Needed               Needed

 Exceptions to PSR:


         SENTENCE IMPOSED                                 Imprisonment (BOP): 24 months as to Count 1, 120 months as to Count 2, to be run
                                                          consecutively, for a total term of imprisonment of 144 months.
Supervised Release:          3 years as to each Count, to run             Probation:                                           X       500-Hour Drug Program
                             concurrently

                Court recommends ICE begin removal proceedings immediately or during service of sentence                               ICE not applicable
                                                            SPECIAL CONDITIONS OF SUPERVISION
         No re-entry without legal authorization                                         Home confinement for            months           days
 X       Substance abuse testing (up to 60 tests per year)                               Community service for           months            days
 X       Substance abuse treatment program (waive confidentiality)               X       Reside residential reentry center for up to 6 months
 X       Mental health treatment program (waive confidentiality)                         Register as sex offender
 X       No alcohol/intoxicants (up to 4 tests per day)                                  Participate in sex offender treatment program
 X       Submit to search of person/property                                             Possess no sexual material
 X       No contact with victim(s) and/or co-Deft(s)                                     No computer with access to online services
 X       No entering, or loitering near, victim’s residence                              No contact with children under 18 years
         Provide financial information                                                   No volunteering where children supervised
         Grant limited waiver of confidentiality                                         Restricted from occupation with access to children
 X       No psychoactive substances                                                      No loitering within 100 feet of school yards
 X       OTHER: Educational or vocational program. Community based program in anger management. Take all prescribed mental health
         medications.

Fine:       $     0                                                                           Restitution: $      Open for 90 days

SPA:        $     200                          ($100 as to each Count)                   Payment Schedule:        X     Due upon                    Waived
                                                                                                                        release from
                                                                                                                        custody

OTHER:            Forfeiture

         Advised of Right to Appeal             X        Waived Appeal Rights per Plea Agreement

 X       Held in Custody                                 Voluntary Surrender

 X       Recommended place(s) of incarceration:                 FCI Phoenix

         Dismissed Counts:
            Case 1:20-cr-01867-MV Document 43 Filed 04/07/21 Page 2 of 2
                       UNITED STATES DISTRICT COURT, DISTRICT OF NEW MEXICO
                                SENTENCING MINUTE SHEET
OTHER COMMENTS   Court addresses defendant. Defense counsel addresses Court. Defendant addresses Court and introduces family
                 members present n courtroom. Defendant apologizes to victims’ families. Government counsel addresses
                 Court. Victim’s mother addresses Court. Defendant’s girlfriend addresses Court. Defendant’s mother
                 addresses Court. Defendant’s sister addresses Court. Court addresses defendant and imposes sentence.
                 Defense counsel advises that there was another objection that was not addressed. Court orders that paragraph 17
                 of the PSR be removed and the PSR revised before it is provided to the BOP. Government counsel addresses
                 Court re slight inaccuracy in the Court’s statement of the facts.
